


110 HR 4687 IH: To extend and amend the temporary duty suspension on

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4687
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and amend the temporary duty suspension on
		  certain thin fiberglass sheets.
	
	
		1.Certain fiberglass
			 sheets
			(a)In
			 generalHeading 9902.70.19 of
			 the Harmonized Tariff Schedule of the United States is amended—
				(1)by striking
			 “approximately .0125 inches thick” and inserting “that are approximately 0.40
			 millimeters to 1.65 millimeters thick”; and
				(2)by striking the
			 date in the effective period column and inserting “12/31/2011”.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
